    Case 4:19-cv-02236 Document 67-1 Filed on 05/25/21 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISON

 JOE RICHARD “TREY” POOL,                   §
 III, TRENTON DONN “TRENT”                  §
 POOL, and ACCELEVATE2020,                  §             CIVIL ACTION
 LLC,                                       §
                                            §             No. 19-CV-2236
        Plaintiffs,                         §
 v.                                         §
 CITY OF HOUSTON and ANNA                   §
 RUSSELL, in her official capacity as       §
 Secretary of the City of Houston           §
                                            §
        Defendants.                         §
                                            §

          ORDER GRANTING LEAVE TO EXCEED THE PAGE LIMIT

       On this day, the Court considered Defendants’ City of Houston and Pat J. Daniel, in

her official capacity as Secretary of the City of Houston (collectively, the “the City”)

Motion for Leave to Exceed the Page Limit imposed by this Court’s Procedure No 4(H).

After considering the Motion, the response, if any, and the proposed filings, the Court is of

the opinion that Defendants’ Motion should be GRANTED.

       IT IS THEREFORE

       ORDERED that leave to file Defendants’ Amended Motion to Dismiss or,

Alternatively, Motion for Summary Judgment, Directed to Plaintiffs’ Second Amended

Petition, and Defendants’ Memorandum in Support of Defendants’ Amended Motion to

Dismiss or, Alternatively, Motion for Summary Judgment, Directed to Plaintiffs’ Second
    Case 4:19-cv-02236 Document 67-1 Filed on 05/25/21 in TXSD Page 2 of 2




Amended Petition is granted and said documents may be filed without complying with

Procedure No. 4(H).

SIGNED THIS ________ day of ______________________, 2021.



                               ______________________________________
                               UNITED STATES DISTRICT JUDGE
